Citation Nr: 1743375	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus type II (hereinafter diabetes), post-traumatic stress disorder (PTSD), or PTSD treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied service connection for ED.

This appeal was remanded by the Board in November 2016 to obtain a VA examination and opinion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's ED was not present during his active service, and the weight of evidence is against the conclusion that the Veteran's ED is causally related to his active service, or causally related to or aggravated by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for ED have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A  (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a hearing before the undersigned Veterans Law Judge.

The Veteran was also afforded a VA examination in connection with his claim.  In addition, two VA medical opinions were obtained.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran objected to the December 2016 VA examination that was ordered as part of the Board's November 2016 remand.  The Veteran asserts that because the examination was not conducted in person, there has been a failure to comply with the remand directives.  However, what the Veteran fails to recognize here is that strict compliance with remand directives is not necessary.  Rather, only substantial compliance is needed, and such was provided here.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Although the Veteran was not afforded an in-person VA medical examination in December 2016, the Board finds that one is not necessary to reach a fair conclusion in this case.  Ultimately, the determination of whether an examination is needed rests with the examiner, who is charged with answering the Board's inquiry.  The examiner knows through his or her medical training whether a physical examination is necessary to answer the posed questions, and absent some notation in the medical opinion that an examination was necessary, the Board will presume that it was not.  As such, the Board concludes that the opinion that was obtained was adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; Barr, 21 Vet. App. 303 (2007).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    Service connection can also be established on a secondary basis for a disability that was caused or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

The VA received the Veteran's claim for service connection for ED in April 2013.  The Veteran asserts that either his service-connected diabetes or his medication used to treat his service-connected PTSD caused his ED.  

The Veteran has neither asserted, nor do the service treatment records indicate, in-service treatment or incurrence of ED.  In this case, without an in-service element, the only available avenue for service connection is on a secondary basis.

Treatment records indicate that the Veteran has been diagnosed with ED.  Additionally, the Veteran has been service-connected for PTSD since July 2004 and for diabetes since January 2012.  As the record establishes a current disability as well as service-connected disabilities, the remaining consideration is whether the Veteran's ED was either caused or aggravated by his PTSD or diabetes.  

VA treatment records indicate the Veteran began taking ED medications in June 2005.  In May 2010, he was prescribed Vardenafil.  Unfortunately, the Vardenafil was ineffective and the Veteran was referred for a Urology evaluation in June 2010.  

In October 2010, the Veteran attended a Urology consultation.  The VA physician assistant noted that the referral was initiated because the Veteran "failed Vardenafil and VED" (a vacuum erection device).  Pertinent medical history of PTSD and peripheral neuropathy were noted.  The ED history was noted as having a "gradual onset" and "not clearly associated with any meds."  The Veteran was assessed, in pertinent part, with "ED organic."  Assistive medications and devices were recommended. 

In January 2011, the Veteran completed a follow up Urology visit for ED.  He reported that his assistive medications were working and they were continued.  

In April 2012, the Veteran was afforded a VA examination for diabetes.  The Veteran reported that he was being treated for ED with some responsiveness to Viagra while he was a patient at the Reno, Nevada VA. The examiner noted that the Veteran had been a borderline diabetic since 2010 and eventually met the formal diagnosis for diabetes in 2011.  The examiner found that the Veteran's ED existed well before his diagnosis of diabetes and that there was no evidence at that time for aggravation by the new onset of diabetes.  

In August 2014, the Veteran was afforded several VA examinations.  The Veteran reported that he had experienced ED for several years, with the symptoms beginning gradually and increasing over the years.  The examiner noted the etiology of the Veteran's ED was "uncertain - most likely multifactorial," and noted an October 2010 Urology consult that indicated the ED had a gradual onset and an organic etiology.  Additionally, the examiner opined that the Veteran's ED was "less likely as not due to or aggravated by DM [diabetes] because it was present several yrs prior to diagnosis of DM [diabetes]."  The examiner also found the record contained insufficient evidence of aggravation of the Veteran's ED since his diagnosis of diabetes.  

In March 2016, a VA opinion was obtained.  The examiner completed a review of the record and noted that the existing medical evidence of record provided sufficient information to render an opinion.  The examiner opined the Veteran's ED "is less likely than not (less than 50%) proximately due to or the result of the Veteran's service connected condition."  The examiner noted that 2010 treatment records indicated that the Veteran's ED was most likely organic in nature.  Additionally, the examiner noted that the ED diagnosis predates the 2011 diabetes diagnosis by several years.  Based on the treatment timeline and record, the examiner estimated that the Veteran's ED onset was about 2007.  Additionally, the examiner observed that the manufacturer of the Veteran's PTSD medication (Sertraline) listed delayed ejaculation as a possible adverse side effect, but did not list ED.  In addition, the examiner discussed recent research that indicates by age 40, 40 percent of men have ED, and by age 70, 70 percent of men experience ED.  With this research in mind, the examiner indicated that the Veteran, with ED onset about age 60-62, would have a 60 percent risk of developing ED.  The examiner summarized his findings as follows: "in my opinion, ED in this veteran is most likely organic, unrelated to DM-II [diabetes], PTSD or PTSD treatment."

In December 2016, a second VA opinion was obtained.  As previously discussed, the examiner completed a review of the record and noted that the existing medical evidence of record provided sufficient information to render an opinion.  With regard to the medical opinion summary, the examiner noted that the Veteran has been a smoker with significant alcohol use.  Common over-the-counter products contain chemicals like nicotine and alcohol that have a disruptive effect on male sexual function.  There is a lack of other causative factors in the medical records during the time the Veteran was diagnosed with, and requested treatment for ED.  There has been a gradual progressive decline of sexual function over the years.  The examiner concluded by stating that the foregoing factors indicated and confirmed an organic etiology of ED, as noted by the Veteran's treating physician.  

The examiner opined that the Veteran did not have a diagnosis of ED that is at least as likely as not incurred in or caused by his military service. The examiner reasoned that available medical records confirm that the Veteran had an insidious onset with progressive, but gradual worsening of his ED over the years consistent with an organic etiology and not proximately due to or aggravated by any of the service connected medical conditions.  The examiner went on to state that the medical evidence of record was clear and consistent, and conclusively supported an organic etiology.  The examiner observed that previous opinions rendered were consistent with the treating/evaluating/consulting physician's assessment of an organic etiology of ED.  The examiner reasoned that there is no other conclusive medical information that would refute the organic etiology.  

The examiner next opined that it was less likely than not that the Veteran's ED was either caused or aggravated by a service connected disability or from medications for a service connected disability.  The examiner reasoned that for years the Veteran's ED has been repeatedly confirmed as organic.  The onset, evaluations, medications, timeline, and progression were noted as consistent with what would be expected for ED with an organic etiology.  The examiner also noted that Celexa (the Veteran's PTSD medication) and similar selective serotonin reuptake inhibitors (SSRI s) are known for delayed ejaculation, but not ED.  The examiner summarized his findings by stating  the opinion was based only on the available credible medical evidence (not speculative or conjecture), that the Veteran's erectile dysfunction is organic and not caused by his service connected medical conditions or the treatments thereof. 

The Board finds the VA examiners' opinions probative and affords them great weight.  Three different VA examiners reviewed the Veteran's case file (August 2014, March 2016, and December 2016) and opined that it was less likely than not that the Veteran's ED was caused or aggravated by his service-connected diabetes.  The March and December 2016 VA examiners also opined that that it was less likely than not that the Veteran's ED was caused or aggravated by his service-connected PTSD or PTSD medication.  The examiners' opinions were offered based on full review of the medical record, and consideration of the Veteran's assertions.  Additionally, the examiners provided specific conclusions and precise reasons for their statements.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, the claims file is void of any competent medical evidence refuting or undermining the opinions by the VA examiners.

During his Board hearing, the Veteran testified that he began to take medication for PTSD sometime in 2000.  He indicated that the original drug he took to treat his PTSD started with a "C" and then he was switched to Sertraline.  The Veteran testified that his original ED problems began sometime in 2004 or 2005 and he received treatment for such in Reno, Nevada.  He also reported experiencing problems from diabetes at that time, such as the feeling his feet were on fire (later service-connected as peripheral neuropathy).   

In written correspondence, the Veteran states that he was pre-diabetic for several years and also spent some time attempting to control his diabetes through diet and exercise, all of which he believes contributed to his ED.  

The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, yet he lacks the medical training and expertise to provide a medical opinion as to the etiology of his ED disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's report of ED treatment are given great weight, however, his conclusions about the etiology of his current disability are afforded little weight.  The issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board has considered whether the record contains evidence establishing the nexus element for service connection.  The objective medical evidence does not demonstrate that the Veteran's ED is connected to his military service.  

While the Veteran asserts that his attempt to manage his pre-diabetes with diet and exercise contributed to his ED, the record lacks medical indication that the Veteran's ED is causally related to his diabetes.  The Veteran's VA treatment records indicate that he was assessed with ED of an organic etiology, which was not clearly associated with medications.  Of note, the August 2014 VA examiner noted the etiology of the Veteran's ED was uncertain and most likely multifactorial, but made no indication that etiology was anything other than organic in nature.  

VA examiners have noted on several occasions that the span between the Veteran's ED condition and the after-occurring diabetes made it less likely that the two conditions were related.  Both the April 2012 and August 2014 VA examiners noted the Veteran's ED existed well before his diabetes and that there was no evidence of aggravation in the record.  The evidence of record indicates that the Veteran's ED condition and diabetic condition are separated by six years.  The Veteran was approved for Sildenafil, an ED treatment medication, in June 2005.  The Veteran was not diagnosed with diabetes until July 2011 and at that time it was noted as controlled with lifestyle.  Further, the record indicates that the Veteran was "borderline diabetic" for approximately one year prior to diagnosis.  The span between the existing ED condition and the start any diabetic condition weighs against finding that the Veteran's diabetes caused or aggravated his ED.  

Regard the relationship between ED and PTSD or PTSD medications, VA examiners agree that the medications do not indicate ED as a side effect, but rather both Sertraline and Celexa are known to cause delayed ejaculation.  Additionally, the March 2016 examiner pointed to studies indicating that based on the Veteran's estimated age of disability onset, he would experience a 60 percent chance of developing ED.  The December 2016 VA examiner noted that the lack of causative factors existing when the Veteran was diagnosed with ED, and a gradual decline in sexual function since diagnosis, supported an organic etiology.  

Based on the foregoing, the Board finds that the evidence of record weighs against finding that the Veteran's ED was caused or aggravated by his service-connected diabetes, PTSD, or PTSD treatment.  As such, his claim is denied.  


ORDER

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II, post-traumatic stress disorder (PTSD), or PTSD treatment, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


